Citation Nr: 1430315	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  05-27 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

2.  Entitlement to service connection for muscle twitching, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness. 

3.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

4.  Entitlement to service connection for low back pain.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1988 to March 1992.  He served in Southwest Asia from December 1990 to January 1991.  When he was released from active duty, he had a Reserve obligation extending to February 1996. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2003 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Board remanded the claims to the RO via the Appeals Management Center (AMC) for additional development in January 2008, May 2011, and April 2013.  The claims have been returned to the Board for appellate review.  

In November 2007, the Veteran was afforded a personal hearing before a Veterans Law Judge who is no longer employed at the Board.  A transcript of the hearing is of record.  The Board contacted the Veteran in February 2013 and informed him that the Judge who had conducted his hearing was no longer employed at the Board and offered him the opportunity to have another hearing.  The Veteran responded that he did not want an additional hearing. 

The issue of service connection for low back pain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is a Persian Gulf Veteran.

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's headaches, muscle twitching, and fatigue are due to an undiagnosed illness or a medically unexplained multisymptom illness.


CONCLUSION OF LAW

The Veteran's headaches, muscle twitching, and fatigue are due to an undiagnosed illness or a medically unexplained multisymptom illness as a result of service in the Southwest Asia theater during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002 and Supp. 2013); 38 C.F.R. § 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision as it relates to the grant of entitlement to service connection for headaches, muscle twitching and fatigue, discussion of the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

The appellant in this case is a "Persian Gulf Veteran" since he served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. 
§ 3.317.  Therefore, special presumptions apply which do not require that the disability be due to a known clinical diagnosis.  Service connection may be established for a Persian Gulf War veteran who exhibits objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1) ; see also 76 Fed. Reg. 81,834  (Dec. 29, 2011) (extending the delimiting date).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)-(5). 

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended. 38 U.S.C.A. §§ 1117 , 1118. Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. 
§ 3.317. 

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez  v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, and abnormal weight loss.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular veteran's case does not preclude compensation under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

A review of the medical record discloses multiple opinions both for and against the claims.  Favorable opinions include an August 2011 opinion from the Veteran's VA treating physician who had treated him since 2008.  This physician opined that the Veteran had endorsed having back pain, fatigue, muscle twitching and headaches since service separation.  This physician opined that the Veteran's military service contributed to these problems.  

A more persuasive opinion is found in the report of VA examination dated August 1, 2013, from another VA physician.  This physician examined the Veteran, reviewed the record and opined that the Veteran suffers from headaches, fatigue, joint pain, numbness, muscle twitching and other symptoms that are at least as likely as not (50% probability or greater) incurred in or caused by in-service exposure to environmental hazards during the Veteran's Gulf War Era active military service and due to diagnosed medically unexplained chronic multisymptom illness with no etiology.  This physician conducted an extensive review of the medical record, listed and commented on prior examinations.  He concluded that the Veteran has either undiagnosed illness or chronic multisymptom illness.  He noted that the Veteran was in this disability pattern based on exposure to environmental hazards during his Gulf War Era active military service.  

It is undisputed that there are additional examination reports of record that find that the Veteran does not have individual disabilities of fatigue (to include chronic fatigue syndrome), muscle twitching or headaches.  However, the Board finds the opinion in the August 1, 2013, examination report to be competent and persuasive evidence in favor of the claim as to undiagnosed illness or chronic multisymptom illness.  It is well-supported and contains a well-reasoned rationale that is not inconsistent with the facts of record.  Accordingly, the Board accords it significant probative weight as to the issue of undiagnosed illness or chronic multisymptom illness.  

Thus, although there is conflicting evidence of record, in light of the highly probative positive medical opinion from the VA physician on August 1, 2013, and resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted for undiagnosed illness or medically unexplained chronic multisymptom illness manifested by headaches, fatigue and muscle twitching.  


ORDER

Service connection for undiagnosed illness or medically unexplained chronic multisymptom illness manifested by headaches, fatigue and muscle twitching is granted.  


REMAND

The physician who authored the August 2013 medical opinion also indicated that the Veteran's undiagnosed illness or medically unexplained chronic multisymptom illness due to exposure in the Gulf war included joint pain.  This physician acknowledged the Veteran's back pain in his lengthy report.  It is unclear whether he is opining that the claimed back pain is part of the undiagnosed illness or medically unexplained chronic multisymptom illness.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Under the circumstances, clarification via an addendum is needed prior to Board adjudication of this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folders to the VA physician who authored the August 1, 2013, opinion indicating that joint pain is due to undiagnosed illness or medically unexplained chronic multisymptom illness due to exposure to environmental hazards in the Gulf War.  The physician is asked to clarify whether the opinion with regard to joint pain encompasses the low back pain that is the subject of one of the Veteran's claims on appeal.  

2.  Undertake any other development determined to be warranted. 

3.  Then, readjudicate the Veteran's claim for service connection for low back pain.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.


By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


